Citation Nr: 0203924	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  00-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a gunshot wound to the left 
lung.

2.  Entitlement to a compensable evaluation for residuals of 
a shrapnel wound to the right biceps.

3.  Entitlement to service connection for congestive heart 
failure, claimed secondary to service-connected gunshot wound 
to the left lung.

(The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance will be the 
subject of a later decision.)


REPRESENTATION

The veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 to January 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO).  In October 1998, the 
RO denied increased ratings for residuals of a gunshot wound 
of the left lung with limited excursion of the diaphragm and 
right arm residuals of a shrapnel wound and a special monthly 
compensation based on the need for regular aid and 
attendance.  By April 2000 rating decision, the RO again 
denied an increased rating for residuals of a shrapnel wound 
to the right arm and service connection for congestive heart 
failure claimed secondary to service-connected residuals of a 
gunshot wound to the left lung; however, his rating for 
residuals of a gunshot wound of the left lung was increased 
to 30 percent.  While each increase represents a grant of 
benefits, the claim remains in controversy where less than 
the maximum benefit available is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

In June 2000, the veteran indicated that he was seeking a 100 
percent rating for his service-connected lung disability.  An 
August 1998 medical opinion indicated that he was permanently 
and totally disabled.  Once a veteran makes a claim for the 
highest rating possible and submits evidence of 
unemployability, VA must consider total disability based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F. 3d 1378 (2001).  As the issue of TDIU has not yet been 
addressed, it is referred to the RO for initial adjudication.  

The Board is undertaking additional development on issue of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance pursuant to authority granted 
by 67 Fed. Reg. 3,099-104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the necessary development is 
complete, the Board will provide notice of the development as 
required by Rule of Practice 903.  After giving the notice 
and reviewing your response, the Board will prepare a 
separate decision in this matter.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of gunshot 
wound to the left lung are manifested by no more than limited 
excursion of the diaphragm.  

2.  No significant residuals have resulted from a shrapnel 
wound to the veteran's right biceps.  

3.  The veteran's currently-diagnosed congestive heart 
failure is not shown to be related to his wartime gunshot 
wound to the left chest.  

4.  This case does not present such a medically complex or 
controversial question as to require resort to a medical 
expert outside the VA.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the veteran's left lung 
with limitation of excursion of the diaphragm have not been 
met.  38 U.S.C.A. §  1110, 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97 Diagnostic Code 
6845 (2001).  

2.  The criteria for a compensable evaluation for residuals 
of a shrapnel wound to the veteran's right biceps have not 
been met.  38 U.S.C.A. §  1110, 1155; 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.73 Code 5321 (2001).  

3.  Congestive heart failure was not incurred or aggravated 
during the veteran's active military service normal is it the 
proximate result of his service-connected residuals of a 
gunshot wound to the left lung.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(m), 3.6, 
3.303, 3.306, 3.310 (2001).  

4.  The opinion of an independent medical expert is not 
warranted in this case.  38 U.S.C.A. § 5109 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.901(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide these matters.  The Board is unaware of, and 
the veteran has not identified, any additional evidence which 
is necessary to make an informed decision on these issues.  
Thus, the Board believes that all relevant evidence which is 
available has been obtained with regard to these issues.  The 
veteran and his representative, moreover, have been accorded 
ample opportunity to present evidence and argument on his 
behalf, including presenting testimony at a personal hearing.  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

Factual Background

The veteran served in World War II; he is the recipient of 
the Combat Infantryman Badge, Philippine Liberation Ribbon, 
and Purple Heart Medal.  

In June 1945, he sustained a shrapnel injury to the right 
arm.  He was hospitalized for a month and then returned to 
duty.  Surgery was not performed, and no complication or 
sequela was noted.  In September 1945, he suffered a 
perforating gunshot wound through the left chest when a 
fellow soldier's weapon accidentally discharged.  
Considerable blood was removed from his chest cavity during 
three successful chest taps; he continued to spit blood for 
two weeks thereafter.  

On November 1945 physical examination, a two-inch linear scar 
located anteriorly on the right arm was noted.  A small scar 
was located at the level of the third interspace about two 
inches to the left of the mid-line.  An additional small scar 
was located posteriorly beneath the scapula and three inches 
medial to the axillary fold.  Chest excursion was normal and 
symmetrical.  Both lungs were clear to percussion and 
auscultation.  The only abnormal finding was slightly 
diminished excursion at the left base, posteriorly.  

In December 1945, following a month at the hospital, he was 
diagnosed with a healed gunshot wound to the left chest and 
chronic moderately severe fibrinous pleuritis, secondary to 
the gunshot wound.  That month, he was declared unfit for 
further service.  He was incapacitated due to left chest pain 
and shortness of breath following physical exertion.  He was 
discharged from service in January 1946.  

In February 1946, service connection was granted for chronic 
fibrinous pleuritis, rated 30 percent disabling, and a healed 
wound to the right arm, rated zero percent.  

By June 1948 rating decision, the RO amended its findings as 
follows: a 40 percent rating was assigned for moderately 
severe chronic pleuritis of the left lung resulting from a 
through and through gunshot wound; a 20 percent rating was 
assigned for moderately severe through-and-through wound to 
Muscle Group XXI.  A noncompensable rating was assigned for a 
healed shrapnel wound to the right arm.  

On November 1960 VA medical examination, the veteran 
indicated that his right arm posed no trouble.  As to his 
chest, he complained of occasional stiffness across the left 
chest in the morning, soreness when fatigued and occasional 
shortness of breath.  The examiner diagnosed an asymptomatic 
shell fragment wound scar to the right arm, a mildly 
symptomatic through-and-through wound to the left chest, and 
unusual pulmonary function test results.  A chest X-ray study 
revealed pleural thickening of the left lung base.  

By December 1960 rating decision, the RO recharacterized his 
pleural disability as limitation of diaphragm excursion and 
reduced the rating for such to 20 percent.  The ratings 
assigned the gunshot wound to Muscle Group XXI and to the 
healed right arm shrapnel wound remained unchanged.  

In May 1985, he filed a claim for increased ratings for his 
service-connected disabilities and service connection for his 
"chronic right shoulder condition" claimed secondary to the 
shell fragment wound to the upper arm.  He indicated that he 
should also be service connected for chronic lung condition 
secondary to a gunshot wound to the left lung.  

On June 1985 VA medical examination, the examiner noted two, 
2 cm. scars on the chest that were freely movable and neither 
tender nor adherent to the underlying tissue.  There was no 
significant damage found as to Muscle Group XXI secondary to 
the gunshot wound.  The examiner described a 4 cm. scar on 
the anterior aspect of the middle third of the right arm.  
There was thickening and roughing of the underlying biceps 
muscle belly suggesting a mild degree of muscle fibrosis.  
However, right biceps function was "excellent" on extension 
and flexion and there was no significant muscle damage or 
disability related to his shell fragment wound.  There was 
full right shoulder range of motion, but there was 
crepitation in the rotator cuff area with overhead elevation 
and abduction.  The right shoulder was moderately tender to 
pressure over the rotator cuff.  X-ray study revealed no 
shoulder abnormality.  His chest showed no abnormality 
relative to the gunshot wound.  The examiner diagnosed 
rotator cuff tendonitis which was moderate on the right and 
mild on the left; moderately impaired right shoulder 
function; history of a shell fragment wound on the anterior 
aspect of the middle aspect of the right arm which was well 
healed and nontender and without impairment of function; and 
a gunshot wound to the left chest without damage to the chest 
or muscle respiration and no impairment of function.  

A June 1985 chest X-ray study was abnormal in that it 
revealed blunting of the left costophrenic angle probably 
related to his history of a gunshot wound to the chest.  X-
ray studies of both shoulders were normal.  

Further June 1985 medical records indicated that his lungs 
were hyperresonant to percussion and breath sounds were 
decreased.  Pleural adhesions of the left lung base were 
diagnosed as well as probable chronic obstructive pulmonary 
disease (COPD) "in a longtime smoker."  

On August 1985 rating decision, the RO denied service 
connection for a right shoulder condition, secondary to a 
right arm injury because service medical records were silent 
with respect to a right shoulder injury and there was no 
objective evidence relating right shoulder tendonitis to the 
noncompensable wound of the middle arm.  Service connection 
was also denied for residuals of pneumonia.  

January 1998 private medical records indicated that the 
veteran suffered from septicemia, generalized weakness, 
carcinoma of the urinary bladder, diabetes mellitus, spinal 
stenosis, cerebrovascular insufficiency, hypertension, and 
possible urosepsis.  

In April 1998, he filed a claim for an increased rating for 
residuals of a gunshot wound to the left lung with limitation 
of excursion of the diaphragm and for residuals of a shrapnel 
wound to the right arm.  He also filed a claim for aid and 
attendance benefits.  

In August 1998, J. Harris, M.D., indicated that the veteran 
had spinal stenosis, COPD, cerebral vascular insufficiency, 
diabetes mellitus, "and the like."  The veteran was also 
described as permanently and totally disabled.  

By October 1998 rating decision, the RO denied his claim for 
increased ratings for residuals of a gunshot wound to the 
left lung and for a shrapnel wound to the right arm as well 
as his claim for aid and attendance benefits.  

Contained within his December 1998 notice of disagreement, 
was a new claim of service connection for a heart disability.  

On September 1999 VA examination, the veteran indicated that 
his right arm was not the cause of significant problems.  He 
had full right arm motion, and his strength was 5/5.  There 
was no subcutaneous tissue loss and no evidence of muscle 
loss.  There was a firm and slightly thick scar formation on 
the anterior aspect of the mid portion of the biceps.  There 
was no evidence of loss of muscle or joint function.  The 
scar was nontender and nonadherent.  The examiner diagnosed 
an right biceps injury secondary to shrapnel without 
significant residuals.  The veteran also reported breathing 
trouble that began 10-15 years earlier and complained of a 
nonproductive cough and dyspnea on exertion.  The examiner 
noted an entrance gunshot wound in the left anterior pectoral 
region and a midthoracic exit wound.  Pulmonary function 
tests were performed and the examiner diagnosed a gunshot 
wound to the right chest and congestive heart failure and 
opined that the veteran's current symptoms were largely due 
to congestive heart failure.  X-ray study indicated COPD and 
minor infiltrate in both mid and lower lungs.  

March 2000 pulmonary function test results showed post drug 
FEV-1 at 30 percent of predicted value.  The post drug FEV-
1/FVC percentage was 69.  The interpretation was mild 
obstructive impairment with no response to bronchodilators.  
The moderate reduction in vital capacity was suggestive of a 
coexistent restrictive ventilatory defect.

By April 2000 rating decision, the RO increased his rating 
for residuals of gunshot wound of the left lung with limited 
excursion of the diaphragm to 30 percent.  Service connection 
for congestive heart failure was denied as was an increased 
rating for the shell fragment wound to the right arm.  

Briefly, in May 2000, Dr. Harris indicated that the veteran's 
gunshot wound to the chest could be contributing to his 
chronic dyspnea, chronic obstructive bronchopulmonary 
disease, and heart trouble.  

In October 2000 he submitted July 1990 medical records 
indicating that he was hospitalized for hemoptysis.  A 
fiberoptic bronchoscopy was conducted revealing a normal left 
lower lobe and a dense clot in the left upper lobe.  A 
computed tomography scan of the chest indicated pleural 
thickening, bilaterally.  The discharge diagnosis was 
hemoptysis.  

In June 2001, the veteran testified at a hearing at the RO to 
shortness of breath resulting from anything exciting.  He 
stated that he used a walker and could only walk 50 to 100 
feet.  He recounted that in 1990 he began to cough up blood, 
and in July 1990, a physician found a "busted vessel" near 
his lung.  His spouse stated her belief that his heart 
condition stemmed from a gunshot wound to the lung.  

In a one-sentence letter, M. Batrice, M.D., opined in June 
2001 that the veteran's gunshot wound was a definite cause of 
his chronic severe pain and weakness, chronic dyspnea, 
chronic obstructive bronchopulmonary disease, and heart 
trouble.  

On July 2001 VA medical examination, the veteran reported a 
productive cough, dyspnea on exertion, and upper respiratory 
infections two to three times a year.  On objective 
examination, the examiner noted that the veteran was unable 
to stand without assistance.  Inspiratory and expiratory 
breath sounds diminished anteriorly throughout.  An 
echocardiogram, chest X-ray study, pulmonary function, and 
other tests were conducted.  The examiner diagnosed a 
through-and-through gunshot wound to the left chest resulting 
in hemothorax and functional deficit secondary to shortness 
of breath and limited excursion of the diaphragm.  The 
examiner indicated that it was not known whether the 
veteran's 1990 hemoptysis was related to the gunshot wound as 
no specific etiology was found.  The examiner indicated that 
blunting of the left costophrenic angle was most likely 
secondary to trauma.  With respect to COPD, the examiner 
opined that it was most likely related to his long history of 
tobacco use and that his COPD was the major contributory 
factor to his shortness of breath.  The examiner emphasized 
that while COPD was present, it did not completely obliterate 
the fact that the veteran did receive a through-and-through 
gunshot wound to the left chest area.  

The July 2001 examination report proceeded with a discussion 
of the etiology of the veteran's heart disease.  The examiner 
indicated that, following a review of the veteran's medical 
records, the through-and-through gunshot wound to the left 
chest area did not enter or go through the heart.  Congestive 
heart failure was diagnosed in 1992 and the veteran did 
report a myocardial infarction.  He was diagnosed with 
hypertension in the 1970s and had a history of peripheral 
vascular disease and underwent a carotid endarterectomy in 
1992 and had several cerebrovascular accidents.  He 
experienced dyspnea on exertion and at rest on occasion.  
However, the gunshot wound with limitation of excursion of 
the diaphragm were contributory factors to shortness of 
breath and dyspnea on exertion.  The examiner concluded that 
he found no scientific rationale for the gunshot wound 
leading to congestive heart failure.  He opined that the most 
likely etiology of his congestive heart failure was his 
coronary artery disease, hypertension, and type II diabetes 
mellitus.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Chelte v. Brown, 10 Vet. App. 268 
(1997).  In addition, service connection may be granted for a 
disease diagnosed after military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
See Libertine v. Brown, 9 Vet. App. 521 (1996).  Secondary 
service connection may also be established for a nonservice-
connected disability which is aggravated by a service 
connected disability.  In this instance, the veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).   

Analysis

Increased Rating for Residuals of a Gunshot Wound to the Left 
Lung 

The veteran is rated 30 percent disabled under Code 6845 
pertaining to chronic pleural effusion or fibrosis.  
38 C.F.R. § 4.97 (2001).  Under Code 6845, a 10 percent 
rating applies where restrictive lung disease is manifested 
by FEV-1 of 71 to 80 percent predicted, or by FEV-1/FVC of 71 
to 80 percent, or by DLCO (SB) 66 to 80 percent predicted.  A 
30 percent rating is warranted where restrictive lung disease 
is manifested by FEV-1 of 56 to 70 percent predicted, or by 
FEV- 1/FVC of 56 to 70 percent, or by DLCO (SB) 56 to 65 
percent predicted.  A 60 percent rating applies where 
pulmonary function testing reveal that FEV-1 is 40 to 55 
percent predicted; FEV-1/FVC is 40 to 55 percent; or where 
DLCO (SB) is 56 to 65 percent predicted.  A 100 percent 
rating is warranted where pulmonary function testing reveal 
that FEV-1 is less than 40 percent predicted; FEV-1/FVC is 
less than 40 percent; where DLCO (SB) is 40 percent 
predicted; where maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption; where there is cor pulmonale 
(right heart failure); where there is right ventricular 
hypertrophy; where there is pulmonary hypertension; (shown by 
echo or cardiac catheterization); where there are episodes of 
acute respiratory failure; or where outpatient oxygen therapy 
is required.  Id.  Alternatively, pursuant to Note (1): A 100 
percent rating shall be assigned for pleurisy with empyema, 
with or without pleurocutaneous fistula, until resolved.  
Pursuant to Note (2):  Following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  Note (3) states that gunshot 
wounds of the pleural cavity with a bullet or missile 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (Code 5321), however, will 
not be separately rated.  Id.  

Based on his March 2000 pulmonary function test results, the 
veteran is entitled to no more than a 30 percent rating.  Id.  
The March 2000 results indicated that post drug FEV-1/FVC 
percentage was 69.  The interpretation was mild obstructive 
impairment with no response to bronchodilator.  According to 
the examiner's interpretation, the moderate reduction in 
vital capacity was suggestive of a coexistent restrictive 
ventilatory defect.  A 100 percent rating based on his post 
drug FEV-1 of 30 of predicted value is not warranted because 
the pulmonary function test results were interpreted as mild 
obstructive impairment.  

The foregoing notwithstanding, the Board would be inclined to 
rate the veteran pursuant to Note 3 as it appears that the 
only residual actually resulting from the in-service gunshot 
wound is limitation of excursion of the diaphragm.  See 
Butts, supra (the assignment of a particular diagnostic code 
is completely dependent on the facts of a particular case).  
Other pulmonary symptoms, according to the medical evidence 
of record, are the result of decades of smoking and COPD.  A 
rating under Note 3 would limit the veteran to a 20 percent 
rating.  As the veteran is entitled to the benefit of the 
doubt and to the highest rating available under the schedule, 
the 30 percent rating will stand.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7.  However, again, a rating in excess of 30 
percent is unwarranted in this instance.  

A rating under Code 5321 pertinent to impairment of function 
of muscle group XXI (the thoracic muscle group) cannot be 
granted.  See Id.; 38 C.F.R. § 4.73 (2001).  The Schedule 
does not permit simultaneous ratings under both Codes 6845 
and 5321.  Id.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of pulmonary 
disability not contemplated in the currently assigned 30 
percent rating permitted under the Schedule.  

A Compensable Evaluation for Residuals of Right Arm Shrapnel 
Wound 

The veteran's right arm disability is currently evaluated 
zero percent disabling under Code 5305, reflecting slight 
injury to Muscle Group V (flexor muscles of the elbow) of 
either the major or minor upper extremity.  A 10 percent 
rating requires moderate injury.  A moderately severe injury 
of the minor upper extremity supports a 20 percent rating.  A 
30 percent rating is warranted for moderately severe injury 
to the major upper extremity or severe injury to the minor 
upper extremity.  A 40 percent rating is warranted for severe 
injury to the major upper extremity.  38 C.F.R. § 4.73, Code 
5305 (2001).  

The evidence indicates that his right biceps shrapnel wound 
resulted in no significant residuals.  On November 1960 VA 
medical examination, he stated, essentially, that his right 
arm was asymptomatic.  Indeed, the diagnosis was of an 
asymptomatic shell fragment wound scar to the right arm.  In 
June 1985, a VA medical examiner characterized right biceps 
function as excellent.  On September 1999 VA medical 
examination, the examiner noted that the veteran had full 
range of motion in the right arm, and strength was assessed 
at 5/5.  There was no subcutaneous tissue loss and no 
evidence of muscle loss.  As well, there was no evidence of 
muscle or joint function loss.  His scar was nontender and 
nonadherent.  The veteran himself admitted that his right arm 
did not pose significant problems, and the examiner opined 
that the residuals were insignificant.  Therefore, no more 
than a zero evaluation is warranted.  See Id.  A 10 percent 
evaluation would require slight symptomatology, and the 
evidence fails to demonstrate any degree of disability 
resulting from his wartime shrapnel wound.  Thus, no more 
than the current zero percent rating is warranted.  Id.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of right arm 
disability not contemplated in the currently assigned 
noncompensable rating permitted under the Schedule.  As the 
percentage ratings contained in the Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An injury that would not 
impede earning capacity, such as his right arm shrapnel 
wound, does not merit monetary compensation under the 
Schedule.  

Service Connection for Congestive Heart Failure

In essence, the veteran contends that his congestive heart 
failure is a residual of the service-connected gunshot wound 
to the left lung that he suffered during World War II.  If 
that were the case, he would be entitled to secondary service 
connection for his congestive heart failure.  See 38 C.F.R. 
§§ 3.303, 3.310.  

In a June 2001 one-sentence letter, Dr. Batrice gave an 
opinion that the gunshot wound to the veteran's left lung was 
the definite cause of several disabilities, to include the 
veteran's heart trouble.  The Board observes that Dr. Batrice 
provided no rationale for his opinion.  Moreover, there is no 
indication in the brief letter that the veteran was examined 
or the extent to which the veteran's pertinent medical 
records were reviewed, if at all.  However, on July 2001 VA 
medical examination, a VA physician conducted a thorough 
review of the veteran's medical records, examined the 
veteran, and reviewed the relevant diagnostic test results.  
Based on such in-depth familiarity with the veteran's case, 
the VA examiner noted that the veteran was first diagnosed 
with congestive heart failure in 1992 and concluded that 
there was no scientific rationale for linking the gunshot 
wound to the lung to his congestive heart failure.  It was 
opined, instead, that the veteran's congestive heart failure 
was the result of coronary artery disease, hypertension, and 
diabetes mellitus.  The Board finds the latter VA physician's 
opinion to warrant greater weight, and it is deemed to be 
more probative because the bases for it are set forth in 
great detail in the July 2001 discussion associated with that 
report of medical examination.  

Based on the foregoing discussion, the Board concludes that 
the veteran's congestive heart failure is not proximately due 
to his service-connected residuals of a gunshot wound to the 
left lung.  As a result, service connection for congestive 
heart failure on a secondary basis is denied.  38 C.F.R. § 
3.310(a); Libertine, 9 Vet. App. at 522.  Of course, service 
connection cannot be granted on a direct basis either as the 
veteran did not allege and that evidence does not show a 
nexus or link between congestive heart failure and service.  
38 C.F.R. § 3.303.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  However, in this case, the evidence preponderates 
against the claim as it shows unequivocally that there is no 
link between congestive heart disease and a 1945 gunshot 
wound to the lung or a link between a cardiac disability and 
service.  

Recently the veteran's representative requested that an 
independent medical expert (IME) opinion be provided the 
veteran in this case if service connection on a secondary 
basis is not granted; however, the Board does not find that 
this aspect of the case is so medically controversial or 
complex as to require such action.  The authority for such an 
advisory opinion from an independent medical expert is found 
at 38 U.S.C.A. § 5109 (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 20.901(d) (2001).  On the basis of the actual language of 
the statute and the implementing regulation, the Board's 
decision to obtain (or not to obtain) an IME is a matter left 
to the discretion of the Board.  See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).  As explained above, despite the 
paucity of rationale underlying the June 2001 opinion by Dr. 
Batrice, a VA medical examination was accomplished in July 
2001 and a full and thorough examination of the veteran and 
review of his medical history and claims file prompted the 
well-reasoned opinion that there was no scientific rationale 
to link the the veteran's service-connected left lung gunshot 
wound residuals with his congestive heart disease.  Thus, 
additional medical opinion would only result in undue delay 
and it would not likely provide any useful illumination in 
this case.   


ORDER

A rating in excess of 30 percent for service-connected 
residuals of a gunshot wound to the left lung is denied.  

A compensable rating for residuals of a shrapnel wound to the 
right biceps is denied.  

Service connection for congestive heart failure is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

